         Case 2:18-cv-00151-APG-CWH Document 37 Filed 01/25/19 Page 1 of 3



1

2    MICHAEL P. LOWRY
     Nevada Bar No. 10666
3    CHRISTOPHER D. PHIPPS
     Nevada Bar No. 3788
4    300 South 4th Street, 11th Floor
     Las Vegas, NV 89101-6014
5    Tel: 702.727.1400/Fax: 702.727.1401
     Michael.Lowry@wilsonelser.com
6    Christopher.Phipps@wilsonelser.com
     Attorneys for Aloha Airport Express, LLC
7
                                     UNITED STATES DISTRICT COURT
8
                                            DISTRICT OF NEVADA
9
     SANDRA DE BLANC,                                       Case No.: 2:18-cv-151
10
                              Plaintiff,
11                                                          Proposed Order re Aloha Airport Express,
          v.                                                LLC’s Motion to Strike Plaintiff’s 3rd Rule
12                                                          26(a)(1) Disclosure [ECF No. 26]
     ALOHA AIRPORT EXPRESS, a Foreign Limited
13   Liability Company; does 1 THROUGH 20; ROE
     BUSINESS ENTITIES 1 through 20, inclusive
14   jointly and severally,
15                            Defendants.
16

17             On December 21, 2018 Defendant moved to strike Plaintiff’s 3rd Rule 26(a)(1) disclosure as
18   it pertained to Dr. Patel.1 Plaintiff’s response2 conceded all of Aloha’s points, save one. Plaintiff
19   does not 1) object to excluding Dr. Patel’s July 24, 2018 and August 23, 2018 medical records; 2)
20   object to barring Dr. Patel from giving opinion testimony as a non-retained expert; or 3) argue her
21   designation of Dr. Patel as a non-retained expert was appropriate. Plaintiff instead only argued
22   that the October 31, 2018 medical record should be admissible as evidence of ongoing medical
23   treatment. Defendant’s reply noted it could agree to that if that is only purpose for the record, and
24   Dr. Patel is not giving opinion testimony.3
25

26
     1
27       ECF No. 26.
     2
         ECF No. 30.
     3
28       ECF No. 33.
      Case 2:18-cv-00151-APG-CWH Document 37 Filed 01/25/19 Page 2 of 3




1             Based upon this, Defendant’s motion is denied in part to the extent it sought to strike the

2    October 31, 2018 medical record. Defendant’s motion is otherwise granted as described in this

3    order.
                                                          THE RICHARD HARRIS LAW FIRM
4

5
     BY: /s/ Michael P. Lowry                             BY: /s/ Ian Estrada
6                                                         IAN C. ESTRADA, ESQ.
     MICHAEL P. LOWRY
     CHRISTOPHER D. PHIPPS                                Nevada Bar No. 12575
7                                                         E-mail: Ian@richardharrislaw.com
     300 South 4th Street, 11th Floor
     Las Vegas, NV 89101-6014                             801 South Fourth Street
8                                                         Las Vegas, Nevada 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for Aloha Airport Express, LLC             Tel: 702.444.4444
9                                                         Attorneys for Sandra De Blanc
10                                                        It is so ordered.
11

12

13                                                        UNITED STATES MAGRISTRATE JUDGE
14                                                        DATED:      January 28, 2019

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 Page 2 of 3
      Case 2:18-cv-00151-APG-CWH Document 37 Filed 01/25/19 Page 3 of 3




1                                     CERTIFICATE OF SERVICE

2          Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &

3    Dicker LLP, and that on January 25, 2019, I served the Proposed Order re Aloha Airport

4    Express, LLC’s Motion to Strike Plaintiff’s 3rd Rule 26(a)(1) Disclosure [ECF No. 26] as

5    follows:

6                 by placing same to be deposited for mailing in the United States Mail, in a sealed
7                 envelope upon which first class postage was prepaid in Las Vegas, Nevada;

8                 via electronic means by operation of the Court’s electronic filing system, upon each
                  party in this case who is registered as an electronic case filing user with the Clerk;
9

10     Ian Estrada
       Richard Harris Law Firm
11     801 S. 4th St.
       Las Vegas, NV 89101
12     Attorneys for Sandra DeBlanc
13
                                       BY:    /s/ Michael P. Lowry
14                                            An Employee of
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              Page 3 of 3
